 Case 3:20-cv-00637-LAB-AHG Document 18 Filed 08/18/20 PageID.184 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
 8
                          SOUTHERN DISTRICT OF CALIFORNIA
 9

10 JEFFREY R. WERNER,                                 Case No.: 3:20-cv-00637-LAB-AHG

11                                                    ORDER OF DISMISSAL [Dkt. 17]
            Plaintiff,
12

13 v.

14

15 NOVELTY MEDIA; SONGO MEDIA
     INC.; and DOES 1 through 10 inclusive,
16

17         Defendants.

18

19

20         Plaintiff Jeffrey Werner and Defendants Novelty Media and Songo Media Inc.
21 jointly filed a stipulation of dismissal pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii). Dkt. 17

22 The Court construes that stipulation as a joint motion under L. Civ. R. 7.2 and GRANTS

23 that motion. All claims against all parties are DISMISSED WITH PREJUDICE. Each

24 party will bear its own costs and attorneys’ fees.

25
     Dated: August 18, 2020
26
                                            Hon. Larry A. Burns
27                                          Chief United States District Judge
28

                                                 1
                                         ORDER OF DISMISSAL
